Little, J.
The headnotes preceding this opinion do not seem to require elaboration at our hands. To the first of these notes the case of Conley v. Buck, 100 Ga. 187, is directly applicable. The second is supported by two cases heretofore adjudicated by this court. The first is that of Wise v. Moore, 31 Ga. 148; the second is that of Westmoreland v. Powell, 59 Ga. 256. If it should be said that these cases were decided anterior to the *65adoption of our present code, the reply is, that the case of Westmoreland was decided in 1877, under the provisions of the code then in force. By reference to the Code of 1873, in force in 1877, it will be found that the provisions of that body of laws were the same as now found in our Code of 1895. Code of 1873, § 1952, par. 1, 2 and 3. The case of Westmoreland must be held as an explanation of the law on this subject as found in the Code of 1895. The third headnote is supported by the second sentence of paragraph 2, § 2695, Civil Code. The principle stated in the fourth headnote is elementary law. 1 Gr. Ev. §3; 3 lb. § 94.

Judgment affirmed.


All the Justices concurring.